UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5218


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PAUL BERNARD COLEMAN,

                Defendant - Appellant.



                               No. 10-5313


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PAUL BERNARD COLEMAN,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:09-cr-00207-JRS-1)


Submitted:   August 26, 2011                 Decided:   September 8, 2011


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Craig W. Sampson, Sr., BARNES & DIEHL, PC, Chesterfield,
Virginia, for Appellant. Neil H. MacBride, United States
Attorney, N. George Metcalf, Richard D. Cooke, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            A federal jury convicted Paul Bernard Coleman of two

counts of possession with intent to distribute cocaine base, in

violation    of     21   U.S.C.    § 841(a)       (2006).           The     district       court

sentenced Coleman to the statutory mandatory minimum term of

life imprisonment and he now appeals.                             Finding no error, we

affirm.

            Coleman first argues that the Government’s 21 U.S.C.

§ 851 (2006) information, notifying Coleman of its intent to

seek enhanced penalties under 21 U.S.C.A. § 841(b) (West 2006 &

Supp.     2011),    was     defective         because        it     cited    an     incorrect

statutory subsection and, therefore, he was not subject to the

statutory mandatory minimum term of life imprisonment.                                Because

Coleman failed to raise this argument in the district court, we

review this issue for plain error.                  See United States v. Olano,

507 U.S. 725, 731-32 (1993).                  To establish plain error, Coleman

must demonstrate that there was error, that was plain, and that

affected his substantial rights.                  Id.    Moreover, even if Coleman

demonstrates        plain    error       occurred,           we     will     not     exercise

discretion    to     correct      the    error     “unless         the     error    seriously

affect[s]     the    fairness,          integrity       or        public    reputation        of

judicial     proceedings.”              Id.    (internal           quotation       marks     and

citation omitted).



                                              3
              Here, the Government’s § 851 notice correctly listed

Coleman’s prior convictions and included copies of the judgments

in   those      convictions,      but        erroneously             cited     21      U.S.C.

§ 841(b)(1)(B), rather than § 841(b)(1)(A), to which Coleman was

properly subject.        We have held, however, that “[t]he purpose of

§ 851 is to allow the defendant an opportunity to contest the

validity of the prior convictions used to enhance his sentence,”

and “‘[i]f the defendant reading the information in context,

will have no trouble understanding which prior conviction the

prosecutor means to identify, the information then has stat[ed]

. . . the previous convictions, and the statutory purpose of

providing      defendant    notice      has        been        satisfied.’”           United

States v.      Houser,    147    F.    App’x       357,        359     (4th    Cir.     2005)

(unpublished)(quoting United States v. Severino, 316 F.3d 939,

943-44 (9th Cir. 2003)); see also United States v. Gregg, 2011

WL   2420267    (4th     Cir.   June    17,     2011)          (unpublished)          (“[T]he

statutory purpose of an information filed under § 851 is to

enable   a    defendant    to   identify,      and        to    have    the    ability    to

challenge, the government’s intended use of any prior conviction

to support a sentencing enhancement.”) (citing United States v.

Steen, 55 F.3d 1022, 1027 (5th Cir. 1995)).                          As the § 851 notice

filed    in     this     case    properly       identified             Coleman’s        prior

convictions     and    Coleman    does       not    argue        that     he    could    not

identify      those    convictions      or     that        those       convictions       are

                                         4
invalid, the information complied with the statutory purposes

and    was      sufficient            to   increase        the      statutory       penalties

applicable to Coleman.                Therefore, the court did not plainly err

in sentencing Coleman to the statutory mandatory minimum term of

life imprisonment.

               Coleman      next       argues     that     the      Government      committed

misconduct         when     the        prosecutor         commented        during      closing

arguments on Coleman’s refusal to consent to a search of his

vehicle      and    his     refusal        to    speak     with      arresting      officers.

Again, as Coleman failed to raise this argument in this district

court, we review this issue for plain error.                                   See Olano, 507

U.S.   at      731-32.           To    succeed       on   a   claim       of    prosecutorial

misconduct, a defendant must show that the prosecutor’s remarks

were     improper         and     that     they       “prejudicially            affected   his

substantial        rights       so    as   to    deprive      him    of    a    fair   trial.”

United States v. Scheetz, 293 F.3d 175, 185 (4th Cir. 2002).

               “In reviewing a claim of prosecutorial misconduct, we

review the claim to determine whether the conduct so infected

the trial with unfairness as to make the resulting conviction a

denial    of    due   process.”            Id.       (internal      quotation      marks   and

citation omitted).              In making this determination, we consider

       (1) the degree to which the prosecutor’s remarks had a
       tendency to mislead the jury and to prejudice the
       defendant; (2) whether the remarks were isolated or
       extensive; (3) absent the remarks, the strength of
       competent proof introduced to establish the guilt of

                                                 5
     the   defendant;   (4)   whether    the    comments   were
     deliberately   placed   before   the    jury   to   divert
     attention to extraneous matters; (5) whether the
     prosecutor’s remarks were invited by improper conduct
     of   defense   counsel;   and   (6)    whether    curative
     instructions were given to the jury.

Id. at 186 (citation omitted).           We have thoroughly reviewed the

record and conclude that the Government’s remarks during closing

arguments did not amount to plain error.

            Finally, Coleman argues that the statutory mandatory

minimum penalties in § 841(b) violate the Equal Protection and

Due Process Clauses.         However, we have repeatedly rejected this

argument in prior cases.         See, e.g., United States v. Perkins,

108 F.3d 512, 518-19 (4th Cir. 1997) (finding 100:1 ratio of

crack cocaine punishments to crack punishments does not violate

equal protection); United States v. Burgos, 94 F.3d 849, 876-77

(4th Cir. 1996) (same); United States v. Fisher, 58 F.3d 96,

99-100 (4th Cir. 1995) (same).           As one panel may not overrule

another panel, see United States v. Simms, 441 F.3d 313, 318

(4th Cir. 2006), Coleman’s argument must fail.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately    presented    in   the    materials

before   the   court   and    argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED


                                     6